686 S.E.2d 511 (2009)
BUMPERS
v.
COMMUNITY BANK.
No. 269PA09.
Supreme Court of North Carolina.
November 2, 2009.
Matthew W. Sawchak, Raleigh, Darryl J. May, Philadelphia, PA, F. Douglas Ross, Fairfax, VA, for Community Bank.
J. Jerome Hartzell, Raleigh, Mallam J. Maynard, for Travis T. Bumpers.
The following order has been entered on the motion filed on the 2nd of November 2009 by Plaintiff-Appellant for Extension of Time to File Brief:
"Motion Allowed. Plaintiff shall have up to and including the 16th day of November, 2009. By order of the Court in conference this the 2nd of November 2009."